Black, C. J.
We all concur in the law of this case. The judge in his charge fell into an error in stating the amount of skill required in the treatment of the case. We reverse for that reason. But when we decide the legal point we are done with it. We are not authority on questions of surgery. 'Our hands are abundantly full of questions which belong to our own profession, without volunteering opinions on sciences which relate to others. I think it necessary to say this in order to prevent the Court below on second trial from supposing that we intend to give them any instructions on matters in which we have no jurisdiction.
But this is my own opinion, for which no other member of the Court is responsible.